DETAILED ACTION
This is in response to the IDS filed 19 January 2022, the IDS filed 08 April 2022, and the response and arguments filed 04 April 2022.  Claims 1-13 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Delbridge et al (US 2020/0369975) made in the previous Office action is withdrawn in view of applicant arguments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boons et al (WO 2018/069460 A1) in combination with Guiducci et al (WO 2016/124291 A1).
Boons et al [“Boons”] disclose marine diesel lubricating oil compositions comprising a major amount of an oil of lubricating viscosity and about 0.1 wt.% to about 10 wt.% actives, based on the total weight of the lubricant composition, of at least one Mannich reaction product.  Boons discloses that the lubricating oil composition can have a TBN of up to 200 mg KOH/g, and that the lubricating oil composition is a monograde lubricating oil composition meeting the requirements for a SAE 20, SAE 30, SAE 40, SAE 50 or SAE 60 monograde lubricating oil.  
The lubricating oil composition of claim 1 includes 0.1 to 20 wt.% of an ashless alkyl-substituted hydroxyaromatic carboxylic acid.  Boons discloses the addition of conventional additives including detergents or dispersants.  Page 41. 
In one embodiment, Boons teaches that the detergent can be one or more alkali or alkaline earth metal salts of an alkyl-substituted hydroxyaromatic carboxylic acid and is a “carboxylate” or a “salicylate” wherein the alkyl substituted moiety is derived from an alpha olefin having from about 10 to about 80 carbon atoms.  Pages 49-50.  Boons discloses that generally the amount of detergent can be from about 0.001 wt.% to about 15 wt.%, based on the total weight of the marine diesel lubricating oil composition.  Page 55. Applicants’ invention differs by adding an ashless (metal-free) alkyl-substituted hydroxyaromatic carboxylic acid, as opposed to the alkali or alkaline earth metal salt of an alkyl-substituted hydroxyaromatic carboxylic acid.  However, as evidenced by Guiducci et al [“Guiducci”], such ashless (metal-free) alkyl-substituted hydroxyaromatic carboxylic acid detergents are known in the lubricant art as having corrosion inhibiting properties.  
Guiducci discloses the use of a metallic or non-metallic detergent which is a hydrocarbyl-substituted salicylic acid or a derivative thereof in a non-aqueous lubricant composition as an inhibitor of lead corrosion associated with ashless, organic ester, anti-wear additives and/or friction modifiers.  Guiducci discloses that the metallic or non-metallic hydrocarbyl-substituted salicylic acid detergent (which also functions as inhibitor of lead corrosion) may be added to the lubricant composition in an amount of 0.5 to 15% by weight, preferably from 1 to 10% by weight. Table 2.  See also page 31, lines 3-25, where internal combustion engine lubrication is taught with the inventive compositions.
Boons discloses additional additives including corrosion inhibitors on page 47. Boons discloses that any known corrosion inhibitor may be used in the marine diesel lubricating oil composition.  Page 58.  
Thus having the prior art references before the inventors at the time of the invention it would have been obvious to have added a non-metallic hydrocarbyl-substituted salicylic acid detergent (which also functions as an inhibitor of lead corrosion) as taught by Guiducci, to the lubricant compositions taught by Boons, if the known imparted properties were so desired. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Houten (US 2009/0281009) in combination with Guiducci et al (WO 2016/124291 A1).
Van Houten discloses lubricating oil compositions and methods for lubricating a trunk piston engine operating on low sulfur marine residual fuel [0001].  Van Houten discloses that the lubricating oil composition comprises a major amount of a Group I base oil and/or a Group II base oil and at least one salt of an alkyl-substituted hydroxybenzoic acid, wherein at least 90% of the alkyl groups are C20 or greater [0007].  
Van Houten discloses that the lubricating oil composition can comprise any suitable one or more detergents, such as any suitable carboxylate-containing detergents [0033].  In some embodiments, at least 95% of the alkyl groups contained within the detergent are C20 or greater such as C20-C40, C20-C30 or C20-C25 [0034].  In one preferred embodiment, the detergent comprises a salt of an alkyl-substituted hydroxybenzoic acid that is derived from an alkyl-substituted hydroxybenzoic acid in which the alkyl groups are the residue of normal alpha-olefins containing at least 90% C20 or greater normal alpha-olefins [0034].    
Van Houten discloses in a preferred embodiment the detergent comprises an overbased salt of an alkylsubstituted hydroxybenzoic acid and/or an overbased salt of an alkyl-substituted phenol, in combination or mixture with a non-overbased salt of one or more of: an alkyl-substituted hydroxybenzoic acid and an alkyl-substituted phenol.  Thus, the detergent component can be a mixture of an overbased salt of an alkyl-substituted hydroxybenzoic acid and a non-overbased salt of an alkyl-substituted hydroxybenzoic acid. Van Houten discloses that the amount of detergent is from about 0.1 wt.% to about 35 wt.% or from about 0.5 wt.% to about 20 wt.%, based on the total weight of the lubricating oil composition [0042].  
Van Houten also discloses that the “lubricating oil compositions can have any total base number (TBN) that is suitable for use in trunk piston engines.  For example, in some embodiments, the lubricating oil compositions have a TBN of at least about 12, at least about 16, at least about 20, at least about 25, at least about 30, at least about 35, at least about 40, at least about 50, or even at least about 60”.  Thus the examiner is of the position that Van Houten meets the limitation of the claimed lubricating oil composition having a TBN of 5 to 200 mgKOH/g.  
Applicants’ invention differs by adding an ashless (metal-free) alkyl-substituted hydroxyaromatic carboxylic acid, as opposed to the alkali or alkaline earth metal salt of an alkyl-substituted hydroxyaromatic carboxylic acid.  However, as evidenced by Guiducci et al [“Guiducci”], such ashless (metal-free) alkyl-substituted hydroxyaromatic carboxylic acids are known in the art as corrosion inhibitors.  
Guiducci discloses the use of a metallic or non-metallic detergent which is a hydrocarbyl-substituted salicylic acid or a derivative thereof in a non-aqueous lubricant composition as an inhibitor of lead corrosion associated with ashless, organic ester, anti-wear additives and/or friction modifiers.  Guiducci discloses that the metallic or non-metallic hydrocarbyl-substituted salicylic acid detergent (which also functions as inhibitor of lead corrosion) may be added to the lubricant composition in an amount of 0.5 to 15% by weight, preferably from 1 to 10% by weight.  Table 2.  See also page 31, lines 3-25, where internal combustion engine lubrication is taught with the inventive compositions.
Thus having the prior art references before the inventors at the time of the invention it would have been obvious to have added a non-metallic hydrocarbyl-substituted salicylic acid detergent (which also functions as an inhibitor of lead corrosion) as taught by Guiducci, to the lubricant compositions taught by Van Houten, if the known imparted properties were so desired. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
May 16, 2022